DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 03/25/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 04 April 2018 (20180404).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Provisional Application number 62/652,707 filed on 04 April 2018 (20180404).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/28/2019 and 01/28/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150077557 A1 to HAN; SHUFENG et al. (Han) in view of US 20150321666 A1 to TALTY; TIMOTHY J. et al. (Taltly) both references are cited in the 08/28/2019 IDS.

Regarding claim 1 Han teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    476
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    714
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    796
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    508
    720
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    503
    730
    media_image5.png
    Greyscale

and associated descriptive texts a method in Fig. 6 for determining a distance between a camera 22 positioned on a rear portion of a tow vehicle 10 and a trailer coupler 16 supported by a trailer 14 positioned behind the 5tow vehicle 10 as the tow vehicle approaches the trailer 14, the method comprising:  
identifying, by data processing hardware, the trailer coupler 16 within one or more images of a rearward environment of the tow vehicle in para [0003]; 
receiving, at the data processing hardware, sensor data from an inertial measurement unit 38 in communication with the data processing hardware 34 and supported by 10the tow vehicle; 
determining, by the data processing hardware, a pixel-wise intensity difference between a current received image from the one or more images and a previously received image from the one or more images in paras [0018-0020]; and 
determining, by the data processing hardware, the distance based on the identified 15trailer coupler 16, the sensor data, and the pixel-wise intensity difference, the distance including a longitudinal distance, a lateral distance, and a vertical distance between the camera and the trailer in for example, figure 3 and paras:
“[0024] Referring now to FIG. 5, the relative position and orientation of the hitch 11 and the implement 14 is read by the controller 34. The controller 34 calculates the distance between the hitch 11 and implement 14, the off track, and heading errors of the tractor 10. This information is processed by the controller 34 to generate the steering and speed command to operate the tractor 10. The distance calculation is used to control the speed and stop the tractor 10 when the hitch 11 is aligned with the implement 14. Off track and heading errors are processed to either position the tractor 10 so that the center axis of the tractor 10 is aligned with the center axis of the implement, while sequentially or simultaneously controlling the convergence of the hitch points for aligning multi-contact point hitches (e.g. ag. tractor three point hitches), or to simply drive the tractor 10 the shortest path to converge the distance between the hitch points for single contact point hitches (drawbar--tongue applications).
[0025] The controller 34 receives the following data: vehicle database information including hitch transformation, hitch height, and inertial transformation; implement database information including hitch transformation and hitch height; perception engine information including X, Y, Z position, roll, pitch and yaw; Inertial sensor information including 3D accelerations and rotation rates; and vehicle telemetry information including wheel curvature and wheel speed, and Inertial transformation. The controller 34 processes this information and generates these outputs: guidance controller information including off track error, normal error, heading rate and heading error; and velocity limiter information including heading error, desired speed and desired direction (forward or reverse).

[0029] As a result, the controller 34 performs 3D translations and rotations using calibration data and the output from the perception engine 32 and projects the location of the implement hitch point onto the plane the tractor is driving on to generate a lateral offset and a heading error. The controller 34 preferably generates a steering command based on simultaneously converging offset and heading error to align the hitch points. The controller 34 preferably generates a speed control signal based on a lookup table using distance and heading error as inputs. The controller 34 preferably also is programmed to prevent generation of a speed control signal which could make the tractor "run away" in case of a loss or error in perception information or increase speed while controlling the vehicle.”.

While it is considered that Han teaches the invention as explained above including the trailer coupler 16, it is considered that Taltly also teaches that the invention substantially as claimed includes a “trailer coupler” in for example Fig. 1 item 114 para [0024] “The trailer tongue 112 includes a second coupling 114 connectable to the first coupling 108. “ and in for example the figures below:

    PNG
    media_image6.png
    463
    741
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    388
    796
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    443
    589
    media_image8.png
    Greyscale

And associated descriptive texts especially with regard to, inter alia trailer coupler 114 in paras:
“[0024] Referring to FIG. 1, the vehicle 102 is equipped with a tow hitch 106 that allows the trailer 104, or other towed vehicle (not shown), to be coupled thereto so that the vehicle 102 can tow the trailer 104. The tow hitch 106 of the exemplary embodiments is mounted to a rear support structure (not numbered) of the vehicle 102 proximate a rear bumper (not shown) of the vehicle 102. The tow hitch 106 includes a first coupling 108. In the exemplary embodiments, the first coupling 108 is a hitch ball 110. The trailer 104 includes a tongue 112 that extends from a front end (not numbered) of the trailer 104. The trailer tongue 112 includes a second coupling 114 connectable to the first coupling 108. In the exemplary embodiments, the second coupling 114 includes a cup 116 in which the hitch ball 110 is positioned to couple the hitch 106 to the trailer tongue 112. A securing mechanism (not shown) within the cup 114, such as a metal flap (not shown), is selectively positioned around the ball 110 when the ball 110 is inserted in the cup 116 to securely hold the tongue 112 to the hitch 106, and, accordingly, the first coupling 108 to the second coupling 114.

[0039] In an embodiment shown in FIG. 8, the at least one sensing device 128 of the system 100 includes a camera 800 in communication with the controller 120. The camera 800 is positioned such that an image produced by the camera 800 includes a region 802 to the rear of the vehicle 102. The camera 800 may be part of a rear back-up imaging system, commonly found in many modern vehicles 102. Or, the camera 800 may be stand-alone or part of another system (not shown). As such, and as shown in FIG. 9, the method 200 of the exemplary embodiment shown in FIG. 8 includes, at 902, providing the camera 800 positioned such that an image produced by the camera 800 includes the region 802 to the rear of the vehicle 102.

[0042] In another approach to identifying the spatial location of the first coupling 108 in the image from the camera 800, a size of the first coupling 108 is identified. When the first coupling 108 is implemented as the hitch ball 110, the size of the first coupling 108 may be a diameter of the hitch ball 110. The diameter of the hitch ball 110 may be received via the HMI 122. For instance, the user may enter the diameter using a keypad (not shown) or other input device. Alternatively, the user may select the diameter of the hitch ball 110 from a plurality of possible diameters. In another alternative, the first coupling 108 includes an automated ball measurement system (not shown) that determines the diameter of the hitch ball 110 automatically and conveys that diameter to the controller 120. When the size of the first coupling 108 is identified and the position of the first coupling 108 is identified in the image, then the spatial location of the first coupling 108 may be calculated based on the known size of the ball 110.

[0043] The method 200 shown in FIGS. 8 and 9 further includes, at 906, determining a position of the second coupling 114 in the image produced by the camera 800. In one technique, a presumed height of the second coupling 114 relative to the ground is known and stored in the memory 121. This presumed height serves to narrow the region of the image produced by the camera 800 in which the second coupling 114 may be located. The presumed height may be entered by a user via the HMI 122 and stored in the memory 121 for use by the controller 120.

[0044] In another technique, determining the second coupling 114 in the image produced by the camera 800 utilizes multiple images from the camera 800. That is, a motion stereo approach may be utilized to determine the location of the second coupling 114 in the image. The multiple images may be obtained while the vehicle 102 is in motion, e.g., when the vehicle 102 is moving generally toward the second coupling 114.


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

Examiners Note:  As is the case here Taltly is considered as teaching an equivalent technique of using a trailer coupler to align a trailer that would be obvious to substitute for that in Han. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

Examiners Note:  As is the case here Taltly is considered in the field of applicant's endeavor AND reasonably pertinent.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of aligning a tow vehicle to a trailer coupler as taught by at least Taltly above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the trailer of Han would include the trailer coupler 114 as taught by Taltly as known in the art and the vehicle of Han would be able to align to different couplers for different attachments and different trailers as explained in Han para [0024]: 
“aligning multi-contact point hitches (e.g. ag. tractor three point hitches), or to simply drive the tractor 10 the shortest path to converge the distance between the hitch points for single contact point hitches (drawbar--tongue applications).”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Taltly to the prior art of Han as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the method of claim 1, further comprising, sending, from the data processing hardware to a drive assistance system in communication with the data processing 25hardware, instructions to autonomously drive the tow vehicle towards the trailer based on the distance see Han Fig. 6 step 122- step 128 “no”.  

Regarding claims 5 and 14 and the limitations wherein the one or more images are captured by a monocular camera see both references above wherein monocular cameras 20, 22 and 108 are taught.  

Regarding claims 6 and 15 and the limitations wherein the sensor data from the inertial measurement 5unit includes an acceleration and an angular velocity of the tow vehicle see Han paras:
“[0028] An optional inertial sensor 38 provides vehicle attitude information, including but not limited to compass heading, 3-dimensional acceleration, and 3-axis rotation rates (roll, pitch, and yaw). The forward or reverse speed of the wheels on the tractor 10, and the left or right steering curvature of the tractor 10 are provided by existing sensors on the vehicle 10. One or more inertial sensor(s) may be employed to improve the stability of the controller 34 during rapid movement and interpolation between perceptions epics. The inertial information may also be used in lieu of perception for intermittent loss of perception.

[0029] As a result, the controller 34 performs 3D translations and rotations using calibration data and the output from the perception engine 32 and projects the location of the implement hitch point onto the plane the tractor is driving on to generate a lateral offset and a heading error. The controller 34 preferably generates a steering command based on simultaneously converging offset and heading error to align the hitch points. The controller 34 preferably generates a speed control signal based on a lookup table using distance and heading error as inputs. The controller 34 preferably also is programmed to prevent generation of a speed control signal which could make the tractor "run away" in case of a loss or error in perception information or increase speed while controlling the vehicle.“.  

Regarding claim 7 and the limitation the method of claim 1, wherein determining the distance further comprises: 
determining one or more current filter states based on the sensor data and the identified trailer coupler given the Broadest Reasonable Interpretation (BRI) is taught in for example Han Fig. 4 items 52 and 54 as explained in para:
“[0016] The perception engine 32 includes an image capture process 50 which receives images from the cameras 20 and 22. The images are undistorted by image undistortion process 52. This undistortion process 52 finds the relationship between the image pixel coordinates and the corresponding coordinates in the camera reference frame. This process also corrects the geometric distortion introduced by the optics. Two sets of parameters are used: intrinsic camera parameters and distortion coefficients. These parameters are obtained by a standard camera calibration process using a known image pattern such as a classical black-white chessboard. Intrinsic camera parameters are related only to the camera (focal length f, lens distortion). Intrinsic camera parameters are stored in the storage device and be loaded at the start of the image processing program.”; and  

10determining one or more updated filter states based on the current filter states and the pixel-wise intensity difference given the BRI is taught in for example Han Fig. 4 item 56 and 58 as explained in para:
“[0018] A process 56 determines an initial region of interest (ROI) in the image. Process 58 then searches for the target 16 in the ROI. This process calculates the translation and rotation matrices from the current (relative) position between the vehicle 10 and the target 16. It creates a sub-image based on the region of interest (ROI), converts the sub-image image to black-and-white, finds the pixel coordinates of the corners of the target pattern, refines the pixel coordinates of the corners, estimates extrinsic camera parameters (translation and rotation matrices). Since the target object has a chessboard pattern similar to the one used for calibration, the functions for find the target is very similar to the camera calibration routines in the previous step.”.

Regarding claim 8 and the limitations further comprising: determining the distance based on the updated filter states given the BRI is taught in for example Han Fig. 4 items 60+ following the “YES” branch as explained in for example, only paras:
“[0019] If the target is not found, then step 60 directs the process back to the image capture process 50. If the target is found, then step 60 directs the process in parallel to both processes 70 and 72.

[0020] Process 70 updates the ROI and directs the process back to image capture process 50. In order to speed up image processing, the system does not process the entire image from the camera(s). Instead, the system processes only the ROI which only includes the view of the target 16. Since the vehicle 10 is moving relative to the target 16, the field of view (FOV) is constantly changing. Thus, the FOV is determined by the following algorithm:
Xmin_new=Xmin_old-dX
Xmax_new=Xmax_old+dX
Ymin_new=Ymin_old-dY
Ymax_new=Ymax_old+dY
dX=c*(Xmax_old-Xmin_old)
dY=c*(Ymax_old-Ymin_old),
where c is a constant based on experiment, such as 0.8.

[0021] Process 72 analyzes the image which contains the target and generates the tractor position and attitude information. This process finds the position and orientation of the target 16 in the world reference frame. The position and orientation of the target 16 is calculated from the differences between the current translation and rotation and the initial translation and rotation. The position of the target 16 is the 3D world coordinates (with z=0). The orientation of the target 16 includes the rotation angle, the pitch, roll, and yaw angles.

[0022] Process 74 outputs this information to the controller 34. The position and orientation of the target 16 (i.e., x, y, rotation angle, the pitch, roll, and yaw angles) are sent to the vehicle steering controller 44 and propulsion controller 46 for automated navigation.

[0023] Thus, the perception engine 32 update current ROI based on a previous target position. This improves the output rate to the controller 34 to meet real-time requirements. There is a balance between selecting a large ROI and selecting a smaller ROI around the target. A smaller ROI can improve the image processing speed, but a larger ROI makes it easier to find the next target position. An ROI size which is 120% larger than the target in the horizontal and vertical directions is preferred.”.  

Regarding claim 9 and the limitations further comprising: determining a camera position in a world coordinate system based on the updated filter states see Han Fig. 4 item 72 and para [0021] above.  

Regarding claim 10 and the limitation a method for determining a distance between a tow vehicle and a trailer 20positioned behind the tow vehicle as the tow vehicle approaches the trailer, the method comprising: 
receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the tow vehicle, the camera in communication with the data processing hardware in Han Fig. 4 item 50;  
25identifying, by the data processing hardware, a trailer coupler of the trailer within the one or more images in Han Fig. 4 item 56; 
associating, by the data processing hardware, one or more coupler feature points with the trailer coupler identified within the one or more images in Han Fig. 4 item 60; 
identifying, by the data processing hardware, one or more visual features within 30the one or more images in Han Fig. 4 item 60;  19Attorney Docket No: 2018P02520US01 
associating, by the data processing hardware, one or more visual feature points with the one or more visual features identified within the one or more images in Han Fig. 4 item 60; 
tracking, by the data processing hardware, the one or more coupler feature points and the one or more visual feature points in Han Fig. 4 item 60+ following the “Yes” branch;  
5receiving, at the data processing hardware, sensor data from an inertial measurement unit in communication with the data processing hardware and supported by the tow vehicle see Han para [0013] “An optional inertial navigation sensor 38 may provide yaw rate, acceleration and pitch rate information to the controller 34” paras [0026] etc.; and 
determining, by the data processing hardware, the distance based on the one or more coupler feature points, the one or more visual feature points, and the sensor data, 10the distance including a longitudinal distance, a lateral distance, and a vertical distance between the camera and the trailer coupler see the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that Han Fig. 4 steps 60+ following the “YES” branch is identifying the distance based on the visual feature points of the “pixels” of the target detected by the camera as explained in Han para [0018].  
15 
Claims 2, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150077557 A1 to HAN; SHUFENG et al. (Han) in view of US 20150321666 A1 to TALTY; TIMOTHY J. et al. (Taltly) as applied to the claims above and further in view of US 8038166 B1 to Piesinger; Gregory Hubert.

Regarding claims 2 and 11 it does not appear that the combination of Han and Taltly expressly teaches, however Piesinger teaches the limitations further comprising sending, from the data processing 20hardware to a display in communication with the data processing hardware, instructions to display the distance in for example, Col. 3, Lines 41+:
“(23) In the preferred embodiment, the trailer hitching precision guidance system will be implemented by placing known target object 10 of known size close to the vehicle hitch ball and optical center 40 close to the trailer hitch socket. The distance OD will be displayed to the driver to indicate the remaining back up distance. A relative steering command based on distance OD and offset CO will be displayed to the driver to command the driver to steer in the proper direction, and with the correct intensity, to intercept and remain on the centerline of optical axis 30. When the displayed distance is zero and neutral steering is commanded, the driver will know that the vehicle hitch ball is situated directly under the trailer hitch socket.”



Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying the distance to a driver to indicate the remaining back up distance to the trailer coupler as taught by at least the combination of Piesinger and Han above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the display of Han would include the remaining backup distance as taught by Piesinger as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Piesinger to the prior art combination of Han and Taltly as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”



Regarding claims 4 and 13 and the limitations further comprising determining, at the data processing hardware, a height of the trailer coupler from the ground based on the vertical distance 30between the camera and the trailer coupler see at least the teachings of Han para [0025] and Taltly para [0043] wherein it would be obvious to provide an equivalent technique for determining the height of the trailer coupler from the ground. 

While the combination of Han and Taltly appear to teach the claimed inventions as explained above, Piesinger also teaches determining, at the data processing hardware, a height of the trailer coupler from the ground based on the vertical distance 30between the camera and the trailer coupler in for example Col. 6, Lines 40+:
“(48) Implementing a two-dimensional camera sensor has the advantage that the vertical pixels provide high resolution vertical distance information which can be used to more precisely detect trailer hitch height before hitch ball 110 reaches trailer hitch socket 129. If trailer hitch 130 is low enough to be struck by hitch ball 110, a warning will be given to the driver by blinking distance display 154 on driver display unit 150 before hitch ball 110 actually strikes trailer hitch 130. This gives the driver the opportunity to stop and raise the hitch before continuing the backup maneuver. Trailer height warning will also be given when optical sensor 126 is linear optical sensor 520 by detecting the loss of light bar unit 100 illumination that occurs when line of sight 107 in FIG. 3 is above optical center 40 in sensor bar 120.”,  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Piesinger is considered as teaching an equivalent technique for detecting the height of the coupler that would be obvious to use in the combination of Han and Taltly.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a height of the trailer coupler from the ground based on the vertical distance between the camera and the trailer coupler as taught by at least Piesinger above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the height of the trailer coupler of Han and Taltly would include the determining as taught by Piesinger as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Piesinger to the prior art combination of Han and Taltly as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150077557 A1 to HAN; SHUFENG et al. (Han) in view of US 20150321666 A1 to TALTY; TIMOTHY J. et al. (Taltly) as applied to the claims above and further in view of US 20170113641 A1 to Thieberger; Gil et al. (Thieberger).

Regarding claim 16 the combination of Han and Taltly does not appear to expressly disclose the limitation wherein determining the distance further comprises executing an iterated extended Kalman filter.  

Thieberger teaches in for example, para [0109] that it was known in the art to compensate for imperfections in IMU measurements using an Extended Kalman Filter (EKF). Because “The EKF produces correction that are used to adjust the initial estimations of linear velocity, position and orientation that are calculated from the imperfect IMU measurements.” Which is directly related and pertinent to compensating for imperfections the IMU in both Han and Taltly above. 
	Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of compensating for imperfections in IMU measurements as taught by at least Thieberger above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the image un distortion 52 and target searches of Han would include an EKF as taught by Thieberger as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Thieberger to the prior art combination of Han and Taltly as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 17 and the limitation the method of claim 16, wherein executing the iterated extended Kalman Filter 5includes determining one or more current filter states based on the sensor data, the one or more visual feature points, and the one or more coupler feature points see the teachings of the combination of Han Fig. 4 and para [0018] with the EKF taught by Thieberger wherein it is understood that the “pixel coordinates of the corners of the target pattern, refines the pixel coordinates of the corners etc. would all use the EKF taught by Thieberger.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using an EKF as taught by at least Thieberger above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the target found of Han Fig. 4 step 60 would include using an EKF filter as taught by Thieberger as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Thieberger to the prior art of Han and Taltly as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 18 and the limitation the method of claim 17, wherein executing the iterated extended Kalman Filter includes:  
10determining a pixel-wise intensity difference between a current image and a previously received image from the one or more images; and 
determining one or more updated filter states based on the current filter states and the pixel-wise intensity difference see the teachings of the combination of Han Fig. 4 and para [0018] with the EKF taught by Thieberger wherein it is understood that the “pixel coordinates of the corners of the target pattern, refines the pixel coordinates of the corners etc. would all use the EKF taught by Thieberger.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using an EKF as taught by at least Thieberger above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the target found of Han Fig. 4 step 60 would include using an EKF filter as taught by Thieberger as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Thieberger to the prior art of Han and Taltly as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 19 and the limitations further comprising: determining the distance based on the updated filter states see Han Fig. 4 steps 60+ while following the “Yes” branch”

Regarding claim 20 and the limitations further comprising: determining a camera position in a world coordinate system based on the updated filter states see Han Fig. 4 item 72 and para [0021] above and steps 60+ while following the “Yes” branch”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 20100265048 A1 to Lu; Yuesheng et al. teaches inter alia displaying the distance behind a vehicle in for example Figures 4A and 5 below.

    PNG
    media_image9.png
    532
    764
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    519
    637
    media_image10.png
    Greyscale


US 20140012465 A1 to Shank; David W. et al. teaches inter alia a trailer alignment system using pixels in for example para:
“[0032] If sensor states and target locations are acceptable, software flow moves to a find trailer position routine 120 that verifies the trailer hitch receiver location is inside an area 64 defined by the boundary 63 of FIG. 7. If the hitch receiver is outside of the area that can be reached by the vehicle hitch ball the automatic alignment process will terminate and the vehicle operator will be notified. If the trailer hitch receiver is inside the reachable area, the routine 121 calculates the distance and angle from the trailer hitch receiver to the vehicle hitch ball. The vertical distance from the hitch receiver to the ball is determined using pixel count on the image sensor 30 such that vd=(y pixel count.sub.hitch receiver-y pixel count.sub.hitch ball). Likewise the horizontal distance, or offset, of the hitch receiver from the centerline of the vehicle is determined by routine 122 using pixel count on image sensor 30 such that hd=(x pixel count.sub.hitch receive-x pixel count.sub.centerline). Representative depictions for two trailer positions in relation to a vehicle are shown in FIGS. 14 and 15. These two displays are 640 by 480 pixel outputs captured at thirty frames per second from the Camera C (FIG. 13). In FIG. 14 the pixel representations of vd and hd are labeled. Since the centerline of the vehicle is considered zero, the horizontal distance hd is simply the pixel count away from centerline. The angle of the trailer hitch receiver from the vehicle centerline is therefore .alpha.=arctan(hd/vd) as can be seen in FIG. 14. Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch. As seen in FIG. 15 for example, the offset (hd) has been reduced. In one embodiment, the controller superimposes a visual feedback symbol 80a (FIG. 15A) in the form of a colored circle over the trailer receiver to give an assurance to the motorist that the system 10 is tracking the position of the receiver relative to the hitch.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220520